EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the invention of Group I, claims 1-7, and the species in which the azide- or alkyne-functionalized cap is Cap A and the catch resin is catch resin A, in the reply filed on May 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.
	Applicant’s elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by claim 1-7, which have been examined on the merits in their entirety.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the Abstract, at line 3, “said” has been changed to “the”.
	At paragraph [0020], line 9, “release” has been deleted and --released-- has been inserted in its place.
	At originally numbered claim 1, step (d), line 2, “akynyl-” has been deleted and   “alkyne-” has been inserted in its place.
	A period has been inserted at the end of originally numbered claim 4.
This application is in condition for allowance except for the presence of claims 8-12 directed to inventions non-elected without traverse.  Accordingly, claims 8-12 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with Agent Donald V. Scaltrito on June 8, 2022.
4.	The drawings filed December 3, 2019 are accepted by the examiner.
	The Sequence Listing filed January 14, 2022 is approved.
5.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.  In particular, the combination of steps (b), (c), (d), and (f) is not taught or rendered obvious by the prior art of record.  The Valverde et al article (J. Peptide Science, Vol. 14, pages 90-91), cited in the International Search Report, does not teach or suggest forming a linear peptide on a resin, functionalizing the linear peptide with an azide or alkyne group while the linear peptide is still attached to the resin, and then cleaving the functionalized linear peptide from the resin.  The Gunasekera et al article (IUBMB Life, Vol. 58, pages 515-524), cited in the International Search Report, does not teach or suggest synthesis methods involving azide- and/or alkyne functionalization, and does not teach or suggest release of a peptide from a resin via a macrocyclization reaction (compare Figure 2A of the Gunasekera et al article).
The Golkowski et al article (Organic & Biomolecular Chemistry, Vol. 10, pages 4496-4499) is cited as art of interest, teaching catch and release synthesis on a solid support and involving “click chemistry”, i.e. reactions between azide and alkyne functional groups.  See, e.g., Scheme 4.  However, the Golkowski et al article does not teach or suggest peptides comprising an amino acid having a nucleophilic side chain, e.g., a cysteine side chain, and does not teach or suggest steps (b), (c), (d), and (f) of instant claim 1.
The Turner et al article (Organic Letters, Vol. 9, pages 5011-5014) is cited as art of interest, teaching macrocyclization via solid-phase synthesis.  See, e.g., the Abstract and Scheme 2.  However, the Turner et al article does not teach or suggest peptides comprising an amino acid having a nucleophilic side chain, e.g., a cysteine side chain, and does not teach or suggest steps (b), (c), and (d) of instant claim 1.
Instant claims 1-7 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/517,731 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.  Accordingly, the Kheirabadi et al article (J. Org. Chemistry, Vol. 83, pages 4323-4335), cited in the International Search Report and in the Information Disclosure Statement filed September 23, 2020, is not available as prior art under 35 U.S.C. 102 against instant claims 1-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 8, 2022